Exhibit 10.9

HALYARD HEALTH, INC.

NONQUALIFIED STOCK OPTION

AWARD AGREEMENT

This Award, granted on                     , by Halyard Health, Inc., a Delaware
corporation (hereinafter called the “Corporation”), to                      (the
“Participant”) is subject to the terms and conditions of the Halyard Health,
Inc. Equity Participation Plan (the “Plan”) and this Award Agreement, including
any country-specific terms and conditions contained in Appendix A to this Award
Agreement.

W I T N E S S E T H:

WHEREAS, the Corporation has adopted the Plan to aid in attracting and retaining
highly qualified personnel and to encourage those persons who materially
contribute, by managerial, scientific or other innovative means, to the success
of the Corporation or of an Affiliate, to acquire an ownership interest in the
Corporation, thereby increasing their motivation for and interest in the
Corporation’s or the Affiliate’s long-term success;

NOW, THEREFORE, it is agreed as follows:

 

1. Number of Shares Optioned; Option Price. The Corporation grants to the
Participant the right and option to purchase in his or her own name, on the
terms and conditions hereinafter set forth, all or any part of an aggregate of
             shares of the $.01 par value common stock of the Corporation, and
at the purchase price of $             per share, as granted on the date set
forth above. This option shall not be an incentive stock option within the
meaning of Section 422 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”).

 

2. Exercise of Option.

 

  (a) Limitations on Exercise. This option shall be subject to forfeiture until
the Participant becomes vested in such Awards according to the schedule that was
approved on the Grant Date and as reflected on the Merrill Lynch Benefits OnLine
site, or any successor system, via the Grant Summary screen as the Future
Vesting table; provided, however, that the option shall become exercisable
immediately in the event of a Qualified Termination of Service of the
Participant, without regard to the limitations set forth below in this
subsection. If the Participant’s employment or service is terminated for any
reason other than death, Retirement, or Total and Permanent Disability, this
option shall only be exercisable for three months following such termination and
only for the number of shares which were exercisable on the date of such
termination. In no event, however, may this option be exercised more than ten
(10) years after the date of its grant.



--------------------------------------------------------------------------------

A termination of employment or service shall not be deemed to have occurred
while the Participant is on military leave or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Participant retains a right to reemployment or return to service with the
Corporation or an Affiliate under an applicable statute or by contract. For
purposes of this subparagraph, a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Participant will
return to perform services for the Corporation or an Affiliate. If the period of
leave exceeds six months and the Participant does not retain a right to
reemployment or return to service under an applicable statute or by contract,
the employment or service relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing
sentence, where a leave of absence is due to any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than six months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or service or any substantially similar position of
employment or service, a 29-month period of absence is substituted for such
six-month period in determining whether a termination of employment or service
shall be deemed to have occurred. A termination of employment or service with
the Corporation or an Affiliate to accept immediate reemployment or return to
service with the Corporation or an Affiliate likewise shall not be deemed to be
a termination of employment or service for purposes of the Plan. A Participant
who is classified as an intermittent employee, consultant or advisor shall be
deemed to have a termination of employment or service for purposes of the Plan.

(b) Exercise after Death, Retirement, or Disability. If the Participant dies,
Retires or becomes Totally and Permanently Disabled without having exercised
this option in full, the remaining portion of this option, determined without
regard to the limitations in subsection 2(a), may be exercised within the
earlier of (i) three years from the date of death or Total and Permanent
Disability or five years from the date of Retirement, as the case may be, or
(ii) the remaining period of this option. In the case of a Participant who dies,
this option may be exercised by the person or persons to whom the Participant’s
rights under this option shall pass by will or by applicable law or, if no such
person has such rights, by his executor or administrator.

Notwithstanding the above, if the Corporation receives an opinion of counsel
that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable Retirement
treatment that applies to this option pursuant to this subsection (b) being
deemed unlawful and/or discriminatory, then the Corporation will not apply the
favorable Retirement treatment at the time of termination and this option will
be treated as it would under the rules that apply if the Participant’s
employment is terminated for reasons other than death, Retirement or Total and
Permanent Disability.

(c) Method of Exercise. This option shall be exercised by delivering to Merrill
Lynch, or other authorized agent of the Corporation, as set forth in their terms
and conditions of exercise, written notice of the number of shares with respect
to which option rights are being exercised and by paying in full the option
price of the shares at the time being acquired. Payment may be made in cash,
pursuant to a “cashless exercise” arrangement permitted by the Committee in its
sole discretion, or, for U.S. Participants only, in shares of the

 

Page 2 of 41



--------------------------------------------------------------------------------

Corporation’s common stock as set forth in the terms and conditions of exercise.
The date of exercise shall be deemed to be the date of receipt of the written
notice and payment for the shares being purchased. The Participant shall have
none of the rights of a stockholder with respect to shares covered by such
options until the Participant becomes record holder of such shares.

(d) Payment of Withholding Taxes. No shares of common stock may be purchased
under this option, unless prior to or simultaneously with such purchase, (i) the
Participant or (ii) in the event of his death, the person succeeding to his
rights hereunder, pay to the Corporation or the Affiliate, as applicable, such
amount as the Corporation advises is required under applicable federal, state or
local laws to withhold and pay over to governmental taxing authorities in
relation to this option. Unless otherwise determined by the Committee, payment
of required withholding taxes may be made with shares of the Corporation’s
common stock which otherwise would be distributable upon exercise of the option,
pursuant to the rules of the Committee.

 

3. Nontransferability. Except as may otherwise be provided by the Committee,
this option shall be transferable only by will or by the laws of descent and
distribution, and during the Participant’s lifetime shall be exercisable only by
him or her.

 

4. Compliance with Law. No shares of common stock may be purchased under this
option, unless prior to the purchase thereof, the Corporation shall have
received an opinion of counsel to the effect that the issuance and sale of such
shares by the Corporation to the Participant will not constitute a violation of
the U.S. Securities Act of 1933, as amended. As a condition of exercise, the
Participant shall, if requested by the Corporation, submit a written statement
in form satisfactory to counsel for the Corporation, to the effect that any
shares of common stock purchased upon exercise of this option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the U.S. Securities Act of 1933, as amended, and the Corporation
shall have the right, in its discretion, to cause the certificates representing
shares of common stock purchased hereunder to be appropriately legended to refer
to such undertaking or to any legal restrictions imposed upon the
transferability thereof by reason of such undertaking.

The option granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the option or the delivery or purchase of shares thereunder, such
option may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained. The Corporation agrees to use its best efforts to obtain any such
requisite listing, registration, qualification, consent or approval.

 

5. No Right of Continued Service. The granting of this option does not confer
upon the Participant any legal right to be continued in the employ or service of
the Corporation or its Affiliates, and the Corporation and its Affiliates
reserve the right to discharge the Participant whenever the interest of the
Corporation or its Affiliates may so require without liability to the
Corporation or its Affiliates, the Board of Directors of the Corporation or its
Affiliates, or the Committee, except as to any rights which may be expressly
conferred on the Participant under this option.

 

Page 3 of 41



--------------------------------------------------------------------------------

6. Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this option shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7. Amendments. The Committee may at any time alter or amend this option to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed,
(3) permitted under applicable provisions of the U.S. Securities Act of 1933, as
amended, the U.S. Securities Exchange Act of 1934, as amended (including rule
16b-3 thereof), and (4) that such action would not result in the disallowance of
a deduction to the Corporation under Section 162(m) of the Code or any successor
section (including the rules and regulations promulgated thereunder).
Notwithstanding anything to the contrary contained herein, the Committee may not
take any action that would result in any amount payable under this option
qualifying as “applicable employee remuneration” as so defined for purposes of
Section 162(m) of the Code.

 

8. Inalienability of Benefits and Interest. This option and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.

 

9. Delaware Law to Govern. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this option
shall be determined in accordance with the laws of the State of Delaware.

 

10. Purchase of Common Stock. The Corporation and its Affiliates may, but shall
not be required to, purchase shares of common stock of the Corporation for
purposes of satisfying the requirements of this option. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of common stock
of the Corporation purchased for satisfying the requirements of this option.

 

11. Notices. Any notice to be given to the Corporation under this option shall
be addressed to the Corporation in care of its Director of Compensation located
at the World Headquarters, and any notice to be given to the Participant under
the terms of this option may be addressed to him at his address as it appears on
the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if and when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered and deposited, postage and registry
fee prepaid, in a post office or branch post office regularly maintained by the
United States Government or any equivalent non-U.S. postal service.

 

12.

Changes in Capitalization. In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether

 

Page 4 of 41



--------------------------------------------------------------------------------

  or not such reorganization comes within the definition of such term in
Section 368 of the Code), or any partial or complete liquidation by the
Corporation, recapitalization, stock dividend, stock split or other change in
the corporate structure, appropriate adjustments and changes shall be made by
the Committee in (a) the number of shares and the option price per share of
stock subject to this option, and (b) such other provisions of this option as
may be necessary and equitable to carry out the foregoing purposes, provided,
however that no such adjustment or change may be made to the extent that such
adjustment or change will result in the disallowance of a deduction to the
Corporation under Section 162(m) of the Code or any successor section.

 

13. Effect on Other Plans. All benefits under this option shall constitute
special incentives and shall not affect the level of benefits provided to or
received by the Participant (or the Participant’s estate or heirs) as part of
any employee benefit plan of the Corporation or an Affiliate. This option shall
not be construed to affect in any way the Participant’s rights and obligations
under any other plan maintained by the Corporation or an Affiliate on behalf of
employees.

 

14. Successors. This option shall be binding upon and inure to the benefit of
any successor or successors of the Corporation.

 

15. Defined Terms. Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

16. Non-Competition Provisions For U.S. Participants Only.

(a) During the term of the Participant’s employment or service and for a period
of two (2) years following the termination of employment or service, regardless
of the reason for or the manner of termination, unless otherwise prohibited by
state law, the Participant agrees that the Participant shall not, without the
written consent of the Corporation, within the United States of America, either
directly or indirectly, undertake for a Competitor to perform duties and
responsibilities that are the same or substantially similar to those duties and
responsibilities that the Participant undertook for the Corporation or an
Affiliate, relating to the research, development, production, sales and/or
marketing of any health or hygiene product (“Business of the Corporation”)
competitive with any health or hygiene product for which the Participant had
research, development, production, sales and/or marketing duties or
responsibilities during the two (2) year period prior to the end of the
Participant’s employment or service, unless such product is no longer produced
or sold by the Corporation. As used herein, “Competitor” means any business that
is the same or substantially the same as the Business of the Corporation
anywhere in the United States; provided, however, the foregoing restriction
shall not apply if the Participant resides and/or primarily works in the State
of California.

(b) During the period of two (2) years following termination of Participant’s
employment or service with the Corporation or an Affiliate, the Participant
agrees to notify the Corporation in writing prior to accepting new employment,
or engaging in any other activity which may violate this Agreement, and the
Participant agrees to provide in such notice information concerning the
anticipated new employment or activity, including, but not limited to: name of
employer; address of employer; name of new team leader; job title; and scope

 

Page 5 of 41



--------------------------------------------------------------------------------

and responsibilities of the new position. The Participant recognizes that such
duty of notification is absolute and is not affected by the Participant’s belief
that such employment may perhaps not violate this Agreement or otherwise be
unfairly competitive with the Corporation. The Participant’s written notice
should be addressed to General Counsel, Attention: Noncompetition and
Confidentiality Agreement, Halyard Health, Inc. 5405 Windward Parkway,
Alpharetta, Georgia 30004; provided, however, the foregoing notice requirement
shall not apply if the Participant resides and/or primarily works in the State
of California.

(c) During the period of two (2) years following termination of the
Participant’s employment or service with the Corporation or an Affiliate, the
Participant shall provide a copy of this Section 16 of this Agreement to each
new employer or service recipient before starting in any new employment or
service. The Participant agrees that the Corporation may notify any third party
about the Participant’s obligations under Section 16 of this Agreement until
such obligations are fulfilled.

(d) If any provision of this Section 16 is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Agreement and such invalidity,
illegality or unenforceability will not affect any other provision of the
Agreement, all of which shall remain valid and enforceable. Notwithstanding the
foregoing, if a court of competent jurisdiction determines that the covenants
contained in this Section 16 are unenforceable because they are overbroad in
some respect, to the full extent permitted by applicable law, the court should
revise or reform any aspect of this Section 16 so as to make the scope of such
Section 16 as broad as can be enforced under applicable law.

(e) In the event of an anticipated or actual breach by the Participant of this
Section 16, the Participant acknowledges and agrees that damages would not be an
adequate remedy to compensate the Corporation for the harm to the business of
the Corporation and, in such event, agrees that the Corporation shall be
entitled to a temporary restraining order and to temporary injunctive relief to
prevent or terminate such anticipated or actual breach, provided, however, that
nothing in this Agreement shall be construed to limit any permanent relief to
which the Corporation may be entitled or the damages otherwise recoverable by
the Corporation in any such event.

(f) If the Participant violates any aspect of this Section 16, or any duty of
loyalty or confidentiality imposed by law, in addition to any damages that the
Participant may be required to pay, the Participant understands and agrees that
the Participant shall be required to reimburse the Corporation for all its costs
incurred to enforce this Agreement, including but not limited to, all attorneys’
fees.

 

17. Acceptance of Option Terms and Conditions. An Participant has until the end
of the one hundred twenty (120) day period beginning from the Grant Date of this
option to accept this Award Agreement. If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day
period, then the grant of the right and option to purchase the shares of common
stock of the Corporation, as set forth in Section 1, shall not be binding on and
shall be voidable by the Corporation, in which case it shall have no further
force or effect.

 

Page 6 of 41



--------------------------------------------------------------------------------

18. Conflict with Plan. This option is awarded pursuant to and subject to the
Plan. This option agreement is intended to supplement and carry out the terms of
the Plan. It is subject to all terms and provisions of the Plan and, in the
event of a conflict, the Plan shall prevail.

Acknowledgment of Conditions

I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:

 

  •   The Plan is discretionary in nature and the Corporation may modify, amend,
suspend, cancel or terminate it at any time, to the extent permitted by the
Plan. The grant of an option is a voluntary and occasional benefit and does not
create any contractual or other right to receive a grant of options or benefits
in lieu of options in the future, even if options have been granted in the past.
Future grants, if any, will be at the sole discretion of the Corporation,
including, but not limited to, the timing of any grant, the number of option
shares, vesting provisions and the exercise price.

 

  •   My participation in the Plan is voluntary. The value of this option and
the shares of common stock covered by this option and the income and value of
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Corporation or, if different, my actual
employer (the “Employer”), and which are outside the scope of my employment or
service contract, if any, and are not intended to replace any pension rights or
compensation. As such, the option is not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension, retirement or welfare benefits or similar
payments and in no event shall be considered as compensation for, or relating in
any way to, past services for the Corporation, the Employer or any other
Affiliate.

 

  •   Vesting of any option shares ceases upon termination of active employment
or service for any reason (whether or not in breach of local labor laws and
except as may otherwise be explicitly provided in the Plan document or this
Award Agreement), and will not be extended by any notice period mandated under
local law (e.g., active employment or service would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when I am no longer actively employed
or in service for purposes of this option.

 

  •   No claim or entitlement to compensation or damages shall arise from
termination of this option or diminution in value of this option resulting from
termination of my employment or service by the Corporation or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and, in
consideration of the grant of this option, to which I am not otherwise entitled,
I irrevocably agree never to institute any claim against the Corporation, the
Employer or any other Affiliate, waive my ability, if any, to bring any such
claim, and release the Corporation, the Employer and all other Affiliates from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction to have arisen, then, by participating in the
Plan, I shall be deemed irrevocably to have agreed not to pursue such a claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims.

 

Page 7 of 41



--------------------------------------------------------------------------------

  •   The future value of the underlying shares is unknown, indeterminable, and
cannot be predicted with certainty. If the underlying shares do not increase in
value, the option will have no value. If I exercise this option and obtain
shares, the value of those shares acquired upon exercise may increase or
decrease in value, even below the option price.

 

  •   Neither the Corporation, the Employer nor any other Affiliate shall be
liable for any foreign exchange rate fluctuation between my local currency and
the United States Dollar that may affect the value of this option or of any
amounts due to me pursuant to the exercise of this option or the subsequent sale
of any shares of common stock acquired upon exercise.

 

  •   Regardless of any action the Corporation or the Employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding related to my participation in the Plan
and legally applicable to me (“Tax-Related Items”), I acknowledge that the
ultimate liability for all Tax-Related Items is and remains my responsibility
and may exceed the amount actually withheld by the Corporation or the Employer.
I further acknowledge that the Corporation and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this option, including, but not limited to, the
grant, vesting or exercise of this option, the subsequent sale of shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this option to reduce or eliminate my liability for Tax-Related
Items or achieve any particular tax result. Furthermore, if I have become
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, I acknowledge that the Corporation and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

  •   Prior to the relevant taxable or tax withholding event, as applicable, I
shall pay or make adequate arrangements satisfactory to the Corporation and/or
the Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

  (1) withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 

  (2) withholding from proceeds of the sale of shares acquired pursuant to the
exercise of this option, either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on my behalf, pursuant to this authorization);
or

 

  (3) withholding in shares to be issued upon exercise of this option.

 

  •   To avoid negative accounting treatment, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case I will receive a refund of any over-withheld
amount in cash and will have no entitlement to the common stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in shares, I am
deemed, for tax purposes, to have been issued the full number of shares subject
to the portion of this option that is exercised, notwithstanding that a number
of shares is held back solely for the purpose of paying Tax-Related Items due as
a result of any aspect of my participation in the Plan.

 

Page 8 of 41



--------------------------------------------------------------------------------

  •   I shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of my participation in the Plan that cannot
be satisfied by the means previously described. The Corporation may refuse to
honor the exercise or deliver shares to me if I fail to comply with my
obligation in connection with the Tax-Related Items as described herein.

 

  •   The Corporation is not providing any tax, legal or financial advice, nor
is the Corporation making any recommendations regarding my participation in the
Plan, or my acquisition or sale of the underlying shares. I am hereby advised to
consult with my own personal tax, legal and financial advisors regarding my
participation in the Plan before taking any action related to the Plan.

 

  •   Data Privacy. I hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of my personal data
as described in this Award Agreement and any other this option grant materials
by and among, as applicable, the Employer, the Corporation and its other
Affiliates for the exclusive purpose of implementing, administering and managing
my participation in the Plan.

I understand that the Corporation and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Corporation, details of all options or any other entitlement to
shares of common stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

I understand that Data will be transferred to Merrill Lynch, or such other stock
plan service provider as may be selected by the Corporation in the future, which
is assisting the Corporation with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative. I authorize the Corporation, Merrill Lynch and any
other possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment or service status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing my consent is that the
Corporation would not be able to grant me options or other equity awards or
administer or maintain such awards. Therefore, I understand that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 

Page 9 of 41



--------------------------------------------------------------------------------

  •   My option may not be assigned, sold, encumbered, or in any way transferred
or alienated.

 

  •   The Plan is governed by and subject to U.S. law. Interpretation of the
Plan and my rights under the Plan will be governed by provisions of U.S. law.
For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Georgia, U.S.A. and agree that such litigation shall be conducted in
the federal courts for the United States for the Northern District of Georgia,
where this grant is made and/or to be performed.

 

  •   I am solely responsible for obtaining/providing whatever exchange control
approvals, permits, licenses or notices, which may be necessary for me to
exercise my option, acquire the shares or to hold or sell the shares subject to
the option or restricted share unit award. Neither the Corporation nor its
Affiliates will be responsible for obtaining such approvals, licenses or
permits, or for making any such notices, nor will the Corporation or its
Affiliates be liable for any fines or penalties I may incur for failure to
obtain any required approvals, permits or licenses or to make any required
notices.

 

  •   The provisions of this Award Agreement are severable and if one or more of
the provisions of this Award Agreement shall be held invalid, illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nonetheless be binding and enforceable. To the extent that any provisions of
this Award Agreement are held to be invalid or otherwise unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan.

 

  •   If I have received this Award Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

  •   Notwithstanding any provisions in this Award Agreement, this option shall
be subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Award Agreement.

 

  •   The Corporation reserves the right to impose other requirements on my
participation in the Plan, on this option and on any shares acquired under the
Plan, to the extent that the Corporation determines it is necessary or advisable
for legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

  •   The Corporation may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. I hereby consent to receive such documents by on-line delivery and agree
to participate in the Plan through an on-line or electronic system established
and maintained by the Corporation or a third party designated by the
Corporation.

 

Page 10 of 41



--------------------------------------------------------------------------------

  •   A waiver by the Corporation of breach of any provision of this Award
Agreement shall not operate or be construed as a waiver of any other provision
of this Award Agreement, or of any subsequent breach by me or any other
employee.

 

  •   Depending on my country of residence, I may be subject to insider trading
restrictions and/or market abuse laws, which may affect my ability to acquire or
sell shares of common stock or rights to shares of common stock (e.g., options)
under the Plan during such times as I am considered to have “inside information”
regarding the Corporation (as defined by the laws in my country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Corporation insider
trading policy. I am responsible for ensuring my compliance with any applicable
restrictions and am advised to speak with my personal legal advisor on this
matter.

Conclusion and Acceptance

I accept this grant via electronic signature by clicking the “Accept” icon and
certify that I have read, understand and agree to the terms and conditions of
the Halyard Health, Inc. Equity Participation Plan (the “Plan”), the provisions
of the applicable agreements and all other applicable documents (including any
country-specific terms for my country). I hereby authorize my employer or
service recipient to furnish the Corporation (and any agent administering the
Plan or providing recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of options and enable
administration of the Plan and I understand that such information shall be used
only as long and to the extent necessary to administer my participation in the
Plan. I agree that my participation in the Plan and the awards granted to me
under the Plan will be governed solely by provisions of U.S. law.

 

Page 11 of 41



--------------------------------------------------------------------------------

HALYARD HEALTH, INC.

NONQUALIFIED STOCK OPTION

AWARD AGREEMENT

APPENDIX A

This Appendix A includes additional terms and conditions that govern this option
granted to the Participant under the Plan if the Participant resides and/or
works in one of the countries listed below. Certain capitalized terms used but
not defined in this Appendix A have the meanings set forth in the Plan and/or
the Award Agreement.

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2014. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information noted herein as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information be out of date at exercise of this option or the subsequent sale of
shares acquired under the Plan or receipt of any dividends.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in the Participant is currently residing and/or working, transferred or
transfers employment after the Grant Date or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to the Participant. The Corporation shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
the Participant in such circumstances.

BELGIUM

Tax Considerations

This option must be accepted more than 60 days after the offer.

Foreign Asset/Account Reporting Information

The Participant is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return.

BRAZIL

Compliance with Law

By accepting this option, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of this option, the receipt of any dividends, and
the sale of shares of common stock acquired under the Plan. The Participant
should consult with his or her personal tax advisor with respect to the option.

 

Page 12 of 41



--------------------------------------------------------------------------------

Exchange Control Information

If the Participant is resident or domiciled in Brazil, he or she will be
required to submit annually a declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of common stock.

CANADA

Form of Payment

Due to regulatory considerations in Canada, the Participant is prohibited from
surrendering shares of common stock that he or she already owns or attesting to
the ownership of shares to pay the option price or any Tax-Related Items in
connection with this option.

Securities Law Information

The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.

Acknowledgment of Conditions

The following provision supplements the Acknowledgement of Conditions section of
the Award Agreement:

Except as may otherwise be explicitly provided in the Plan or this Award
Agreement, my right to vest in this option will terminate and the period
remaining to exercise the option will be measured effective as of the date that
is the earlier of: (1) the date my employment is terminated, (2) the date I
receive notice of termination of employment or service from the Employer, or
(3) the date I am no longer actively employed or providing services, regardless
of any notice period or period of pay in lieu of such notice required under
local law (including, but not limited to, statutory law, regulatory law, and/or
common law); the Committee shall have the exclusive discretion to determine when
I am no longer actively employed or providing services for purpose of this
option.

Foreign Asset/Account Reporting Information

Foreign property (including shares of common stock) held by Canadian residents
must be reported annually on Form T1135 (Foreign Income Verification Statement)
if the total value of such foreign property exceeds C$100,000 at any time during
the year. It is not certain if the unvested options constitute foreign property
that needs to be reported on Form T1135. The form must be filed by April 30th of
the following year. It is the Participant’s responsibility to comply with
applicable reporting obligations.

 

Page 13 of 41



--------------------------------------------------------------------------------

The following provisions apply if the Participant is a resident of Quebec:

Language Consent

The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

Authorization to Release and Transfer Necessary Personal Information

The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation, any Affiliate and
the plan administrators to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Corporation and any Affiliate to record
such information and to keep such information in the Participant’s personnel
file.

COLOMBIA

Exchange Control Information

Investments in assets located abroad (including shares of common stock) are
subject to registration with the Bank of the Republic if the Participant’s
aggregate investments held abroad (as of December 31 of the applicable calendar
year) equal or exceed US$500,000.

If funds are remitted from Colombia through an authorized local financial
institution, the authorized financial institution will automatically register
the investment.

If the Participant does not remit funds through an authorized financial
institution when exercising this option because a partial cashless exercise
method is used (selling only enough shares of Stock to cover the grant price and
any brokerage fees), then the Participant must register the investment himself
or herself if the accumulated financial investments the Participant holds abroad
at the year-end are equal to or exceed the equivalent of US$500,000. The
Participant must register by filing a Form No. 11 and submitting it to Señores,
Banco de la República, Atn: Jefe Sección Inversiones, Departamento de Cambios
Internacionales, Carrera 7 No. 14—18, Bogotá, Colombia by June 30 of the
following year.

If the Participant uses the cashless sell-all method of exercise, then no
registration is required because no funds are remitted from Colombia and no
shares are held abroad.

Acknowledgment of Conditions

The following provision supplements the Acknowledgement of Conditions section of
the Award Agreement:

I acknowledge that pursuant to Article 128 of the Colombian Labor Code, the Plan
and related benefits do not constitute a component of my “salary” for any legal
purpose.

 

Page 14 of 41



--------------------------------------------------------------------------------

COSTA RICA

There are no country-specific provisions.

FRANCE

Option Not Tax-Qualified

The Participant understands that this option is not intended to be French
tax-qualified.

Consent to Receive Information in English

By accepting the Award Agreement providing for the terms and conditions of the
Participant’s grant, the Participant confirms having read and understood the
documents relating to this grant (the Plan and the Award Agreement), which were
provided in the English language. The Participant accepts the terms of those
documents accordingly.

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution d’options, l’employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et ce Contrat
d’Attribution) qui ont été communiqués en langue anglaise. L’employé accepte les
termes en connaissance de cause.

Foreign Asset/Account Reporting Information

If the Participant holds shares of common stock outside of France or maintains a
foreign bank account, he or she is required to report such to the French tax
authorities when filing his or her annual tax return. Failure to comply could
trigger significant penalties.

GERMANY

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of shares of common stock), the report must be made by the 5th day of
the month following the month in which the payment was received. Effective from
September 2013, the report must be filed electronically. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Participant is responsible for satisfying the reporting obligation.

HONDURAS

There are no country-specific provisions.

JAPAN

Exchange Control Information

If the Participant acquires shares of common stock valued at more than
¥100,000,000 in a single transaction, the Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of the shares.

 

Page 15 of 41



--------------------------------------------------------------------------------

In addition, if the Participant pays more than ¥30,000,000 in a single
transaction for the purchase of shares when the Participant exercises this
option, the Participant must file a Payment Report with the Ministry of Finance
through the Bank of Japan by the 20th day of the month following the month in
which the payment was made. The precise reporting requirements vary depending on
whether or not the relevant payment is made through a bank in Japan.

A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Participant pays upon a one-time
transaction for exercising this option and purchasing shares of common stock
exceeds ¥100,000,000, then the Participant must file both a Payment Report and a
Securities Acquisition Report.

Foreign Asset/Account Reporting Information

The Participant will be required to report details of any assets (including any
shares of common stock acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15th of the
following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether the Participant will be required to report details of any outstanding
options or shares of common stock held by the Participant in the report.

Options may not be issued in Japan to persons who are not employees, officers or
directors of the Corporation or an Affiliate.

MEXICO

Modification

By accepting this option, the Participant understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Acknowledgment of Grant

In accepting this option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Participant further
acknowledges that the Participant has read and specifically and expressly
approves the Acknowledgment of Conditions section of the Award Agreement, in
which the following is clearly described and established:

 

  (1) The Participant’s participation in the Plan does not constitute an
acquired right.

 

  (2) The Plan and the Participant’s participation in the Plan are offered by
the Corporation on a wholly discretionary basis.

 

  (3) The Participant’s participation in the Plan is voluntary.

 

  (4) Neither the Corporation nor any Affiliate is responsible for any decrease
in the value of this option and/or shares of common stock acquired under the
Plan.

 

Page 16 of 41



--------------------------------------------------------------------------------

Labor Law Acknowledgment and Policy Statement

In accepting the grant of this option, the Participant expressly recognizes that
Halyard Health, Inc., with registered offices at 5405 Windward Parkway,
Alpharetta, Georgia 30004, U.S.A. , is solely responsible for the administration
of the Plan and that the Participant’s participation in the Plan and acquisition
of shares of common stock do not constitute an employment relationship between
the Participant and the Corporation since the Participant is participating in
the Plan on a wholly commercial basis and his or her sole Employer is
             (“Halyard-Mexico”). Based on the foregoing, the Participant
expressly recognizes that the Plan and the benefits that he or she may derive
from participating in the Plan do not establish any rights between the
Participant and the Employer, Halyard-Mexico and do not form part of the
employment conditions and/or benefits provided by Halyard-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment.

The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant’s participation at any time without any liability to
the Participant.

Finally, the Participant hereby declares that he or she does not reserve to
himself or herself any action or right to bring any claim against Halyard
Health, Inc.for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Participant therefore grants a
full and broad release to the Corporation, its shareholders, officers, agents,
or legal representatives or Affiliates with respect to any claim that may arise.

Spanish Translation

Modificación

Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado
entiende y acuerda que cualquier modificación al Plan o al Acuerdo o su
terminación, no cambiará o disminuirá los términos y condiciones de empleo.

Reconocimiento del Otorgamiento

Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado está
de acuerdo en haber recibido una copia del Plan, del Acuerdo incluyendo el
presente Anexo “A” y ha revisado el Plan y el Acuerdo, incluyendo este Anexo “A”
en su totalidad y comprende y acepta todas las disposiciones previstas en el
Plan, en el Acuerdo, incluyendo el presente Anexo “A”. Asimismo, el Empleado
reconoce que ha leído y manifiesta su específica y expresa conformidad con los
términos y condiciones establecidos del Acuerdo, en el cual claramente se
describe y establece lo siguiente:

 

  (1) La participación del Empleado en el Plan no constituye un derecho
adquirido.

 

  (2) El Plan y la participación del Empleado en el Plan se ofrecen por la
Compañía de forma completamente discrecional.

 

  (3) La participación del Empleado en el Plan es voluntaria.

 

  (4) Ni la Compañía ni sus Afiliadas son responsables por la reducción del
valor de la opción de Compra de Acciones emitida bajo el Plan.

 

Page 17 of 41



--------------------------------------------------------------------------------

Reconocimiento de la Legislación Laboral y Declaracion de la Poltitica

Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado
expresamente reconoce que Halyard Health, Inc. con oficinas registradas en 5405
Windward Parkway, Alpharetta, Georgia 30004, U.S.A. , es la única responsable
por la administración del Plan y que la participación del Empleado en el Plan y
en su caso la adquisición de las Opciones de Compra de Acciones o Acciones no
constituyen ni podrán interpretarse como una relación de trabajo entre el
Empleado y Halyard Health, Inc., ya que el Empleado participa en el Plan en un
marco totalmente comercial y su único Patrón lo es [            ]. Derivado de
lo anterior, el Empleado expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Empleado y el Patrón, [            ] y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por [            ] y que
cualquier modificación al Plan o su terminación no constituye un cambio o
impedimento de los términos y condiciones de la relación de trabajo del
Empleado.

Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Halyard Health, Inc.por lo tanto,
Halyard Health, Inc. se reserva el absoluto derecho de modificar y/o terminar la
participación del Empleado en cualquier momento y sin responsabilidad alguna
frente el Empleado.

Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Halyard Health, Inc. por cualquier
compensación o daño en relación con las disposiciones del Plan o de los
beneficios derivados del Plan y por lo tanto, el Empleado otorga el más amplio
finiquito que en derecho proceda a Halyard Health, Inc., sus afiliadas,
subsidiarias, oficinas de representación, sus accionistas, funcionarios, agentes
o representantes legales en relación con cualquier demanda que pudiera surgir.

SINGAPORE

Securities Law Information

This option is being granted pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that this option is
subject to section 257 of the SFA and the Participant will not be able to make
(i) any subsequent sale of the shares of common stock in Singapore or (ii) any
offer of such subsequent sale of the shares of common stock in Singapore, unless
such sale or offer is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

Director Notification Obligation

If the Participant is a director, associate director or shadow director of the
Corporation’s Singapore Affiliate, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Corporation’s Singapore Affiliate in
writing when the Participant receives an interest (e.g., an option or shares) in
the Corporation or any Affiliate. In addition, the Participant must notify the
Corporation’s Singapore Affiliate when he or she sells shares of the Corporation
or of any Affiliate (including when the Participant sells shares acquired upon
exercise of this option). These notifications must be made within two business
days of acquiring or disposing of any interest in the Corporation or any
Affiliate. In addition, a notification of the Participant’s interests in the
Corporation or any Affiliate must be made within two business days of becoming a
director.

 

Page 18 of 41



--------------------------------------------------------------------------------

SOUTH AFRICA

Tax Acknowledgment

By accepting this option, the Participant agrees to notify the Employer of the
amount of any gain realized upon exercise of this option. If the Participant
fails to advise the Employer of the gain realized upon exercise, the Participant
may be liable for a fine. The Participant will be responsible for paying any
difference between the actual tax liability and the amount withheld.

If the Participant uses cash to exercise this option and purchase shares, rather
than a cashless exercise method, the Participant must first obtain a “Tax
Clearance Certificate (in Respect of Foreign Investment)” from the South African
Reserve Service. The Participant must also complete a transfer of funds
application form to transfer the funds. The Tax Clearance Certificate should be
presented to a dealer of the Exchange Control Department of the South Africa
Reserve Bank (it is likely that the Participant’s bank will qualify as such a
dealer), together with a completed application form to transfer funds. No
transfer of funds may be completed unless the original Tax Clearance Certificate
bears the official stamp and signature of the Office of Receiver of Revenue of
the South African Reserve Service.

Exchange Control Information

To participate in the Plan, the Participant must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.

The Participant is subject to an overall offshore investment allowance of
ZAR5,000,000. The first ZAR1,000,000 annual discretionary allowance requires no
prior authorization. The next ZAR4,000,000 requires clearance. This is a
cumulative allowance, and his or her ability to remit funds for the purchase of
shares will be reduced if Participant’s foreign investment limit is utilized to
make a transfer of funds offshore that is unrelated to the Plan. If the
ZAR5,000,000 limit is exceeded, the Participant may still transfer funds for the
exercise of this option; however, the shares obtained from the exercise must be
sold immediately and the full proceeds repatriated to South Africa.

If the Participant exercises this option using either the cashless sell-all
exercise method or the cashless sell-to-cover method, it is not necessary to
obtain a Tax Clearance Certificate (as described above) or a transfer of funds
application form. In addition, under a cashless sell-to-cover method, the
Participant may acquire and hold shares up to any amount, even in excess of
ZAR5,000,000. The value of the shares acquired using a cashless sell-to-cover
exercise method will not be counted against the ZAR5,000,000 limit. The sale
proceeds of such shares may be held offshore and will not count against the
investment limit.

Because the Exchange Control Regulations change frequently and without notice,
the Participant understands that he or she should consult a legal advisor prior
to the purchase or sale of shares under the Plan to ensure compliance with
current regulations. The Participant understands that it is his or her
responsibility to comply with South African exchange control laws, and neither
the Corporation nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

 

Page 19 of 41



--------------------------------------------------------------------------------

SWEDEN

There are no country-specific provisions.

THAILAND

Exchange Control Information

If the proceeds from the sale of shares of common stock or the receipt of
dividends paid or such shares are equal to or greater than US$50,000 in a single
transaction, the Participant must repatriate all cash proceeds to Thailand
immediately following the receipt of the cash proceeds and then either convert
such proceeds to Thai Baht or deposit the proceeds into a foreign currency
account opened with a commercial bank in Thailand within 360 days of
repatriation. In addition, the Participant must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
the Participant fails to comply with these obligations, the Participant may be
subject to penalties assessed by the Bank of Thailand.

The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.

UNITED KINGDOM

Tax Acknowledgment

The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:

If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable. Notwithstanding the foregoing, if the Participant is an officer
or executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Participant. In the event that the Participant is an
officer or director, as defined above, and income tax is not collected from or
paid by the Participant by the Due Date, the amount of any uncollected income
tax may constitute a benefit to the Participant on which additional income tax
and National Insurance Contributions may be payable. The Participant
acknowledges that the Participant ultimately will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Corporation or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which the Corporation and/or the Employer may recover from the
Participant at any time thereafter by any of the means referred to in the
Acknowledgement of Conditions section of the Award Agreement.

 

Page 20 of 41



--------------------------------------------------------------------------------

HALYARD HEALTH, INC.

TIME-VESTED RESTRICTED STOCK UNIT

AWARD AGREEMENT

This Award, granted on                     ,             , by Halyard Health,
Inc., a Delaware corporation (hereinafter called the “Corporation”), to
                     (the “Participant) is subject to the terms and conditions
of the Halyard Health Equity Participation Plan (the “Plan”) and this Award
Agreement, including any country-specific terms and conditions contained in
Appendix A to this Award Agreement.

W I T N E S S E T H:

WHEREAS, the Corporation has adopted the Plan to aid in attracting and retaining
highly qualified personnel and to encourage those persons who materially
contribute, by managerial, scientific or other innovative means, to the success
of the Corporation or of an Affiliate, to acquire an ownership interest in the
Corporation, thereby increasing their motivation for and interest in the
Corporation’s or the Affiliate’s long-term success;

NOW, THEREFORE, it is agreed as follows:

 

1. Number of Share Units Granted. The Corporation hereby grants to the
Participant the right to receive all or any part of                     
Time-Vested Restricted Stock Units (“RSUs”) of the $.01 par value Common Stock
of the Corporation, subject to the terms, conditions and restrictions set forth
herein and in the Plan.

 

2. Transferability Restrictions.

 

  (a) Restricted Period. During the Restricted Period, the Participant may not
sell, assign, transfer, or otherwise dispose of, or mortgage, pledge or
otherwise encumber the Award. The RSUs, including any accrued dividend
equivalents, shall be subject to forfeiture until the Participant becomes vested
in such Awards on the date(s) that were approved on the Grant Date and as
reflected on the Merrill Lynch Benefits OnLine site, or any successor system,
via the Grant Summary screen as the Future Vesting table.

The Restricted Period shall begin on the date of the granting of this Award, and
shall end upon the vesting of the Award. Holders of Awards shall have none of
the rights of a shareholder with respect to such shares including, but not
limited to, any right to receive dividends in cash or other property or other
distribution or rights in respect of such shares except as otherwise provided in
this Award Agreement, nor to vote such shares as the record owner thereof.

 

Page 21 of 41



--------------------------------------------------------------------------------

During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested RSUs, but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional RSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional
RSUs will be accumulated and paid if and when the RSUs vest, based on the actual
number of RSUs that vest. In the case of dividends paid in property other than
cash, the amount of the dividend shall be deemed to be the fair market value of
the property at the time of the payment of the dividend, as determined in good
faith by the Corporation. The Corporation shall not be required to segregate any
cash or other property of the Corporation.

 

  (b) Termination of Service. Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment or
service unless such termination is (i) due to a Qualified Termination of
Service, or (ii) due to death or Total and Permanent Disability. An authorized
leave of absence shall not be deemed to be a termination of employment or
service if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment or return to service
with the Corporation or an Affiliate under an applicable statute or by contract.
For purposes of this subparagraph, a leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Corporation or an Affiliate. If the
period of leave exceeds six months and the Participant does not retain a right
to reemployment or return to service under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or
service or any substantially similar position of employment or service, a
29-month period of absence is substituted for such six-month period in
determining whether a termination of employment or service shall be deemed to
have occurred. A termination of employment or service with the Corporation or an
Affiliate to accept immediate reemployment with the Corporation or an Affiliate
likewise shall not be deemed to be a termination of employment or service for
the purposes of the Plan if the level of bona fide services the Participant
would perform after such date would continue at a rate equal to more than 20
percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period of services to the
Corporation or an Affiliate if the Participant has been providing such services
less than 36 months). A Participant who is classified as an intermittent
employee, consultant or advisor shall be deemed to have a termination of
employment or service for purposes of the Plan if the level of bona fide
services the Participant would perform after such date would permanently
decrease to less than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period (or the full period of
services to the Corporation or an Affiliate if the Participant has been
providing such services less than 36 months).

 

Page 22 of 41



--------------------------------------------------------------------------------

  (c) Death or Total and Permanent Disability. If the Participant’s termination
of employment or service is due to death or Total and Permanent Disability, it
shall result in pro rata vesting, as determined by the Committee, and the number
of shares that are considered to vest shall be prorated for the number of full
months of employment during the Restricted Period prior to the Participant’s
termination of employment, and shall be paid within 70 days following the
Participant’s termination of employment or service.

 

  (d) Qualified Termination of Service. In the event of a Qualified Termination
of Service all restrictions will lapse and the shares will become fully vested
and shall be paid within 10 days following the last day of employment or service
of the Participant with the Corporation or an Affiliate.

 

  (e) Payment of Awards. The payment of the Award shall be made in shares of
Common Stock. The payment of an Award shall be made within 70 days following the
end of the Restricted Period.

 

  (f) Payment of Withholding Taxes. No shares of Common Stock, nor any cash
payment, may be delivered under this Award, unless prior to or simultaneously
with such issuance, the Participant or, in the event of his death, the person
succeeding to his rights hereunder, shall pay to the Corporation or an
Affiliate, as applicable, such amount as the Corporation advises is required
under applicable federal, state or local laws to withhold and pay over to
governmental taxing authorities in relation to this Award. The Corporation may,
in its discretion, withhold payment of required withholding taxes with cash or
shares of Common Stock which otherwise would be delivered following the date of
vesting of the Award under this paragraph 2.

 

3. Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will or (ii) by the laws of descent and distribution.

 

4. Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the U.S. Securities Act of 1933, as amended. As a
condition of this Award, the Participant shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the U.S.
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

 

     The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.

 

Page 23 of 41



--------------------------------------------------------------------------------

The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.

 

5. No Right of Continued Service. The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ or service of
the Corporation or its Affiliates, and the Corporation and its Affiliates
reserve the right to discharge the Participant whenever the interest of the
Corporation or its Affiliates may so require without liability to the
Corporation or its Affiliates, the Board of Directors of the Corporation or its
Affiliates, or the Committee, except as to any rights which may be expressly
conferred on the Participant under this Award.

 

6. Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7. Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.

 

8. Delaware Law to Govern. The Plan is governed by and subject to the laws of
the United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 

9. Purchase of Common Stock. The Corporation and its Affiliates may, but shall
not be required to, purchase shares of Common Stock of the Corporation for
purposes of satisfying the requirements of this Award. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this Award.

 

10. Notices. Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this Award may be addressed to him or her at the address as it appears
on the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if and when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered and deposited, postage and registry
fee prepaid, in a post office or branch post office regularly maintained by the
United States Government or any equivalent non-U.S. postal service.

 

Page 24 of 41



--------------------------------------------------------------------------------

11. Changes in Capitalization. In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.

 

12. Effect on Other Plans. All benefits under this Award shall constitute
special incentives and shall not affect the level of benefits provided to or
received by the Participant (or the Participant’s estate or beneficiaries) as
part of any employee benefit plan of the Corporation or an Affiliate. This Award
shall not be construed to affect in any way the Participant’s rights and
obligations under any other plan maintained by the Corporation or an Affiliate
on behalf of employees.

 

13. Discretionary Nature of Award. The grant of an Award is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Future grants, if any, will be at
the sole discretion of the Corporation, including, but not limited to, the
timing of any grant, the number of RSUs and vesting provisions. The value of the
Award is an extraordinary item outside the scope of the Participant’s employment
or service contract, if any. As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 

14. Data Privacy. The Participant hereby authorizes their employer to furnish
the Corporation (and any agent of the Corporation administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.

 

15. Conflict with Plan. This Award is awarded pursuant to and subject to the
Plan. This Agreement is intended to supplement and carry out the terms of the
Plan. It is subject to all terms and provisions of the Plan and, in the event of
a conflict, the Plan shall prevail.

 

16. Successors. This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 

17. Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the U.S. Securities Act of 1933, as
amended, the U.S. Securities Exchange Act of 1934, as amended (including rule
16b-3 thereof).

 

Page 25 of 41



--------------------------------------------------------------------------------

18. Defined Terms. Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

19. Non-Competition Provisions For U.S. Participants Only.

(a) During the term of the Participant’s employment or service and for a period
of two (2) years following the termination of employment or service, regardless
of the reason for or the manner of termination, unless otherwise prohibited by
state law, the Participant agrees that the Participant shall not, without the
written consent of the Corporation, within the United States of America, either
directly or indirectly, undertake for a Competitor to perform duties and
responsibilities that are the same or substantially similar to those duties and
responsibilities that the Participant undertook for the Corporation or an
Affiliate, relating to the research, development, production, sales and/or
marketing of any health or hygiene product (“Business of the Corporation”)
competitive with any health or hygiene product for which the Participant had
research, development, production, sales and/or marketing duties or
responsibilities during the two (2) year period prior to the end of the
Participant’s employment or service, unless such product is no longer produced
or sold by the Corporation. As used herein, “Competitor” means any business that
is the same or substantially the same as the Business of the Corporation
anywhere in the United States; provided, however, the foregoing restriction
shall not apply if the Participant resides and/or primarily works in the State
of California.

(b) During the period of two (2) years following termination of the
Participant’s employment or service with the Corporation or an Affiliate, the
Participant agrees to notify the Corporation in writing prior to accepting new
employment, or engaging in any other activity which may violate this Agreement,
and the Participant agrees to provide in such notice information concerning the
anticipated new employment or activity, including, but not limited to: name of
employer; address of employer; name of new team leader; job title; and scope and
responsibilities of the new position. The Participant recognizes that such duty
of notification is absolute and is not affected by the Participant’s belief that
such employment or service may perhaps not violate this Agreement or otherwise
be unfairly competitive with the Corporation. The Participant’s written notice
should be addressed to General Counsel, Attention: Noncompetition and
Confidentiality Agreement, Halyard Health, Inc., 5405 Windward Parkway,
Alpharetta, Georgia 30004; provided, however, the foregoing notice requirement
shall not apply if the Participant resides and/or primarily works in the State
of California.

(c) During the period of two (2) years following termination of the
Participant’s employment or service with the Corporation or an Affiliate, the
Participant shall provide a copy of Section 19 of this Agreement to each new
employer or service recipient before starting in any new employment or service.
The Participant agrees that the Corporation may notify any third party about the
Participant’s obligations under Section 19 of this Award Agreement until such
obligations are fulfilled.

 

Page 26 of 41



--------------------------------------------------------------------------------

(d) If any provision of this Section 19 is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Agreement and such invalidity,
illegality or unenforceability will not affect any other provision of the
Agreement, all of which shall remain valid and enforceable. Notwithstanding the
foregoing, if a court of competent jurisdiction determines that the covenants
contained in this Section 19 are unenforceable because they are overbroad in
some respect, to the full extent permitted by applicable law, the court should
revise or reform any aspect of this Section 19 so as to make the scope of such
Section 19 as broad as can be enforced under applicable law.

(e) In the event of an anticipated or actual breach by the Participant of this
provision, the Participant acknowledges and agrees that damages would not be an
adequate remedy to compensate the Corporation for the harm to the business of
the Corporation and, in such event, agrees that the Corporation shall be
entitled to a temporary restraining order and to temporary injunctive relief to
prevent or terminate such anticipated or actual breach, provided, however, that
nothing in this Agreement shall be construed to limit any permanent relief to
which the Corporation may be entitled or the damages otherwise recoverable by
the Corporation in any such event.

(f) If the Participant violates any aspect of this provision, or any duty of
loyalty or confidentiality imposed by law, in addition to any damages that the
Participant may be required to pay, the Participant understands and agrees that
the Participant shall be required to reimburse the Corporation for all its costs
incurred to enforce this Agreement, including but not limited to, all attorneys’
fees.

 

20. Acceptance of Award Terms and Conditions. A Participant has until the end of
the one hundred twenty (120) day period beginning from the Grant Date of this
Award to accept this Award Agreement. If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.

Acknowledgment of Conditions

I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:

 

  •   The Plan is established voluntarily by the Corporation, is discretionary
in nature and may be modified, amended, suspended, cancelled or terminated at
any time, to the extent permitted by the Plan. The grant of an Award is a
voluntary and occasional benefit and does not create any contractual or other
right to receive an Award or benefits in lieu of an Award in the future, even if
the Awards have been granted in the past. Future grants, if any, will be at the
sole discretion of the Corporation, including, but not limited to, the timing of
any grant, the number of Awards, vesting provisions and the exercise price.

 

Page 27 of 41



--------------------------------------------------------------------------------

  •   My participation in the Plan is voluntary. Participation in the Plan will
not create a right to further employment or service with my actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate my employment or service relationship at any time. Further, the Award
and my participation in the Plan will not be interpreted to form an employment
or service contract or relationship with the Corporation or any Affiliate.

 

  •   The Award and the shares of Common Stock subject to the Award and the
income and value of same, are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Corporation
or, if different, the Employer, and which are outside the scope of my employment
or service contract, if any, and are not intended to replace any pension rights
or compensation. As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event shall be considered as compensation for, or relating in any way
to, past services for the Corporation, the Employer or any other Affiliate.

 

  •   The future value of the underlying shares of Common Stock is unknown,
indeterminable, and cannot be predicted with certainty.

 

  •   No claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of my employment or service
by the Corporation or the Employer (for any reason whatsoever and whether or not
in breach of local labor laws) and in consideration of the grant of the Award,
to which I am otherwise not entitled, I irrevocably agree never to institute any
claim against the Corporation, the Employer or any other Affiliate, waive my
ability, if any, to bring any such claim, and release the Corporation, the
Employer and all other Affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, I shall be deemed irrevocably to have agreed not
to pursue such a claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims.

 

  •   In the event of termination of my employment or service (whether or not in
breach of local labor laws and except as otherwise explicitly provided in the
Award Agreement of the Plan), my right to receive RSUs and vest in the Award
under the Plan, if any, will terminate effective as of the date that I am no
longer actively employed or in service and will not be extended by any notice
period mandated under local law (e.g., active employment or service would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when I am no longer
actively employed or in service for purposes of the Award.

 

  •   The Corporation is not providing any tax, legal or financial advice, nor
is the Corporation making any recommendations regarding participation in the
Plan, or my acquisition or sale of the underlying shares of Common Stock.
Further, I have been advised to consult with my own advisors regarding
participation in the Plan before taking any action related to the Plan.

 

  •   Neither the Corporation, the Employer nor any other Affiliate shall be
liable for any foreign exchange rate fluctuation between my local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to me pursuant to the settlement of the RSUs or the subsequent sale of any
shares of Common Stock acquired upon settlement.

 

Page 28 of 41



--------------------------------------------------------------------------------

  •   Regardless of any action the Corporation or the Employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related items
related to my participation in the Plan and legally applicable to me
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items is and remains my responsibility and may exceed the amount
actually withheld by the Corporation or the Employer. I further acknowledge that
the Corporation and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant of the RSUs, the vesting of RSUs, the
conversion of the RSUs into shares or the receipt of an equivalent cash payment,
the subsequent sale of any shares acquired at vesting and the receipt of any
dividends or dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the my liability for Tax-Related Items or achieve any
particular tax result. Further, if I have become subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, I acknowledge that the
Corporation and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

  •   Prior to the relevant taxable or tax withholding event, as applicable, I
shall pay or make adequate arrangements satisfactory to the Corporation and/or
the Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

  (1) withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 

  (2) withholding from proceeds of the sale of shares acquired upon vesting of
the Award either through a voluntary sale or through a mandatory sale arranged
by the Corporation (on my behalf, pursuant to this authorization); or

 

  (3) withholding in shares to be issued upon vesting of the Award.

 

  •   To avoid negative accounting treatment, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case I will receive a refund of any over-withheld
amount in cash and will have no entitlement to the common stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in shares, for
tax purposes, I am deemed to have been issued the full number of shares subject
to the Award, notwithstanding that a number of shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of my
participation in the Plan.

 

  •   I shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of my participation in the Plan that cannot
be satisfied by the means previously described. The Corporation may refuse to
deliver shares or the proceeds of the sale of shares to me if I fail to comply
with my obligations in connection with the Tax-Related Items.

 

Page 29 of 41



--------------------------------------------------------------------------------

  •   I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its other Affiliates for the exclusive purpose of implementing, administering
and managing my participation in the Plan.

 

  •   I understand that the Corporation and my Employer may hold certain
personal information about me, including, but not limited to, my name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Corporation, details of all Awards or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in my favor (“Data”), for the purpose of implementing, administering and
managing the Plan.

 

  •   I understand that Data will be transferred to Merrill Lynch, or such other
stock plan service provider as may be selected by the Corporation in the future,
which is assisting the Corporation with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative. I authorize the Corporation, Merrill Lynch and any
other possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment or service status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing my consent is that the
Corporation would not be able to grant me RSUs or other equity awards or
administer or maintain such awards. Therefore, I understand that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 

  •   The Plan and the Award are governed by and subject to U.S. law.
Interpretation of the Plan and my rights under the Plan will be governed by
provisions of U.S. law. For purposes of litigating any dispute that arises under
this Award or Award Agreement, the parties submit to and consent to the
jurisdiction of the State of Georgia, U.S.A. and agree that such litigation
shall be conducted in the federal courts for the United States for the Northern
District of Georgia and no other courts.

 

Page 30 of 41



--------------------------------------------------------------------------------

  •   I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
RSU award. Neither the Corporation nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will the Corporation or its Affiliates be liable for any fines or penalties
I may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

 

  •   The provisions of this Award Agreement are severable and if one or more of
the provisions of this Award Agreement shall be held invalid, illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nonetheless be binding and enforceable. To the extent that any provisions of
this Award Agreement are held to be invalid or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan.

 

  •   If I have received this Award Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

  •   Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Award Agreement.

 

  •   The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the Award and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

  •   The Corporation may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. I hereby consent to receive such documents by on-line delivery and agree
to participate in the Plan through an on-line or electronic system established
and maintained by the Corporation or a third-party designated by the
Corporation.

 

  •   A waiver by the Corporation of breach of any provision of this Award
Agreement shall not operate or be construed as a waiver of any other provision
of this Award Agreement, or of any subsequent breach by me or any other
participant.

 

  •   Depending on my country of residence, I may be subject to insider trading
restrictions and/or market abuse laws, which may affect my ability to acquire or
sell shares of Common Stock or rights to shares of Common Stock (e.g., RSUs)
under the Plan during such times as I am considered to have “inside information”
regarding the Corporation (as defined by the laws in my country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Corporation insider
trading policy. I am responsible for ensuring my compliance with any applicable
restrictions and am advised to speak with my personal legal advisor on this
matter.

 

Page 31 of 41



--------------------------------------------------------------------------------

Conclusion and Acceptance

I accept this grant via electronic signature by clicking the “Accept” icon and
certify that I have read, understand and agree to the terms and conditions of
the Halyard Health, Inc. Equity Participation Plan (the “Plan”), the provisions
of the applicable Award Agreement and all other applicable documents (including
any country-specific terms applicable to my grant). I hereby authorize the
Employer or service recipient to furnish the Corporation (and any agent
administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
Awards and enable administration of the Plan and I understand that such
information shall be used only as long and to the extent necessary to administer
my participation in the Plan. I agree that my participation in the Plan and the
Awards granted to me under the Plan will be governed solely by provisions of
U.S. law.

 

Page 32 of 41



--------------------------------------------------------------------------------

HALYARD HEALTH, INC.

TIME-VESTED RESTRICTED STOCK UNIT

AWARD AGREEMENT

APPENDIX A

This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides and/or
works in one of the countries listed below. Certain capitalized terms used but
not defined in this Appendix A have the meanings set forth in the Plan and/or
the Award Agreement.

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2014. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information noted herein as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at vesting of the Award or the subsequent sale of
the shares or receipt of any dividends or dividend equivalents.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently residing and/or working, transferred
or transfers employment after the Award is granted or is considered a resident
of another country for local law purposes, the information contained herein may
not be applicable to the Participant. The Corporation shall, in its sole
discretion, determine to what extent the terms and conditions included herein
will apply to the Participant in such circumstances.

AUSTRALIA

Shutdown or Divestiture

The following provision replaces Section 2(d) of the Award Agreement.

In the event that, after the Grant Date, the Participant’s termination of
employment is due to the shutdown or divestiture of the Corporation’s or its
Affiliate’s business, it shall result in pro-rata vesting, as determined by the
Committee, and the number of shares that are considered to vest shall be
determined by prorating the number of full years of employment during the
Restricted Period prior to the Participant’s termination of employment, and
shall be paid within 70 days following the Participant’s termination of
employment. Any fractional share of the Corporation resulting from such a
prorated Award shall be rounded to the nearest whole share.

 

Page 33 of 41



--------------------------------------------------------------------------------

Securities Law Information

If the Participant acquires shares of the Corporation’s Common Stock pursuant to
this Award and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.

Exchange Control Information

Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant’s behalf.

BELGIUM

Foreign Asset/Account Reporting Information

The Participant is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return.

BRAZIL

Compliance with Law

By accepting the Award, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the RSUs, the conversion of the RSUs into shares
or the receipt of an equivalent cash payment, the receipt of any dividends, and
the sale of shares of Common Stock acquired under the Plan. The Participant
should consult with his or her personal tax advisor with respect to the RSUs.

Exchange Control Information

If the Participant is resident or domiciled in Brazil, he or she will be
required to submit annually a declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of Common Stock.

CANADA

Award Payable Only in Shares

Awards granted to Participants in Canada shall be paid in shares of the
Corporation’s Common Stock only and do not provide any right for Participant to
receive a cash payment.

 

Page 34 of 41



--------------------------------------------------------------------------------

Securities Law Information

The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.

Acknowledgment of Conditions

The following provision supplements the Acknowledgement of Conditions section of
the Award Agreement:

Except as may otherwise be explicitly provided in the Plan or this Award
Agreement, for the purposes of this Award Agreement, my termination of
employment will be measured effective as of the date that is the earlier of:
(1) the date my employment is terminated, (2) the date I receive notice of
termination of employment or service from the Employer, or (3) the date I am no
longer actively employed or providing services, regardless of any notice period
or period of pay in lieu of such notice required under local law (including, but
not limited to, statutory law, regulatory law, and/or common law); the Committee
shall have the exclusive discretion to determine when I am no longer actively
employed or providing services for purposes of the RSUs.

Foreign Asset/Account Reporting Information

Foreign property (including shares of Common Stock) held by Canadian residents
must be reported annually on Form T1135 (Foreign Income Verification Statement)
if the total value of such foreign property exceeds C$100,000 at any time during
the year. It is not certain if the RSUs constitute foreign property that needs
to be reported on Form T1135. The form must be filed by April 30th of the
following year. It is the Participant’s responsibility to comply with applicable
reporting obligations.

The following provisions apply if the Participant is a resident of Quebec:

Language Consent

The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

Authorization to Release and Transfer Necessary Personal Information

The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation, any Affiliate and
the plan administrators to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Corporation and any Affiliate to record
such information and to keep such information in the Participant’s employee
file.

 

Page 35 of 41



--------------------------------------------------------------------------------

COLOMBIA

Acknowledgment of Conditions

The following provision supplements the Acknowledgement of Conditions section of
the Award Agreement:

I acknowledge that pursuant to Article 128 of the Colombian Labor Code, the Plan
and related benefits do not constitute a component of my “salary” for any legal
purpose.

COSTA RICA

There are no country-specific provisions.

FRANCE

RSUs Not Tax-Qualified

The Participant understands that this Award is not intended to be French
tax-qualified.

Consent to Receive Information in English

By accepting the Award Agreement providing for the terms and conditions of the
Participant’s grant, the Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language. The Participant accepts the terms of those
documents accordingly.

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d’Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.

Foreign Asset/Account Reporting Information

If the Participant holds shares of Common Stock outside of France or maintains a
foreign bank account, he or she is required to report such to the French tax
authorities when filing his or her annual tax return. Failure to comply could
trigger significant penalties.

GERMANY

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of shares of Common Stock), the report must be made by the 5th day of
the month following the month in which the payment was received. Effective from
September 2013, the report must be filed electronically. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Participant is responsible for satisfying the reporting obligation.

 

Page 36 of 41



--------------------------------------------------------------------------------

HONDURAS

There are no country-specific provisions.

INDIA

Awards Payable in Cash Only

Awards granted to Participants in India shall be paid in cash only and do not
provide any right for the Participant to receive shares of Common Stock.

Exchange Control Documentation

The Participant understands that he or she must repatriate the cash payment
acquired under the Plan to India and convert the proceeds into local currency
within 90 days of receipt. The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the foreign currency is
deposited. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India, the Employer
or the Corporation requests proof of repatriation.

Foreign Asset/Account Reporting Information

The Participant is required to declare foreign bank accounts and any foreign
financial assets in his or her annual tax return. It is the Participant’s
responsibility to comply with this reporting obligation and the Participant
should consult with his or her personal tax advisor in this regard.

JAPAN

Foreign Asset/Account Reporting Information

The Participant will be required to report details of any assets (including any
shares of Common Stock acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15th of the
following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether the Participant will be required to report details of any outstanding
RSUs or shares of Common Stock held by the Participant in the report.

RSUs may not be issued in Japan to persons who are not employees, officers or
directors of the Corporation or an Affiliate.

MEXICO

Modification

By accepting the Award, the Participant understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

 

Page 37 of 41



--------------------------------------------------------------------------------

Acknowledgment of the Grant

In accepting the Award, the Participant acknowledges that the Participant has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Participant further
acknowledges that the Participant has read and specifically and expressly
approves the Acknowledgement of Conditions section of the Award Agreement, in
which the following is clearly described and established:

 

  (1) The Participant’s participation in the Plan does not constitute an
acquired right.

 

  (2) The Plan and the Participant’s participation in the Plan are offered by
the Corporation on a wholly discretionary basis.

 

  (3) The Participant’s participation in the Plan is voluntary.

 

  (4) Neither the Corporation nor any Affiliates are responsible for any
decrease in the value of the Award granted and/or shares of Common Stock issued
under the Plan.

Labor Acknowledgment and Policy Statement

In accepting the grant of this Award, the Participant expressly recognizes that
the Corporation, with registered offices at 5405 Windward Parkway, Alpharetta,
Georgia 30004, U.S.A., is solely responsible for the administration of the Plan
and that the Participant’s participation in the Plan and acquisition of shares
of Common Stock do not constitute an employment relationship between the
Participant and the Corporation since the Participant is participating in the
Plan on a wholly commercial basis and his or her sole Employer is
                     (“Halyard-Mexico”). Based on the foregoing, the Participant
expressly recognizes that the Plan and the benefits that he or she may derive
from participating in the Plan do not establish any rights between the
Participant and the Employer, Halyard-Mexico and do not form part of the
employment conditions and/or benefits provided by Halyard-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment.

The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant’s participation at any time without any liability to
the Participant.

Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Corporation for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Corporation, its Affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

 

Page 38 of 41



--------------------------------------------------------------------------------

Spanish Translation

Modificación

Al aceptar el Premio, el Participante entiende y acuerda que cualquier
modificación al Plan o al Acuerdo o su terminación, no cambiará o disminuirá los
términos y condiciones de empleo.

Reconocimiento del Otorgamiento

Al aceptar el Premio, el Participante está de acuerdo en haber recibido una
copia del Plan, del Acuerdo incluyendo el presente Anexo “A” y ha revisado el
Plan y el Acuerdo, incluyendo este Anexo “A” en su totalidad y comprende y
acepta todas las disposiciones previstas en el Plan, en el Acuerdo, incluyendo
el presente Anexo “A”. Asimismo, el Participante reconoce que ha leído y
manifiesta su específica y expresa conformidad con los términos y condiciones
establecidos del Acuerdo, en el cual claramente se describe y establece lo
siguiente:

 

  (1) La participación del Participante en el Plan no constituye un derecho
adquirido.

 

  (2) El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía de forma completamente discrecional.

 

  (3) La participación del Participante en el Plan es voluntaria.

 

  (4) Ni la Compañía ni sus Afiliadas son responsables por la reducción del
valor del Premio y/o Acciones Ordinarias emitidas bajo el Plan.

Reconocimiento de la Legislación Laboral y Declaración de la Política

Al aceptar el otorgamiento de este Premio, el Participante expresamente reconoce
que Halyard Health, Inc. con oficinas registradas en 5405 Windward Parkway,
Alpharetta, Georgia 30004, U.S.A.., es la única responsable por la
administración del Plan y que la participación del Participante en el Plan y en
su caso la adquisición de las Opciones de Compra de Acciones o Acciones no
constituyen ni podrán interpretarse como una relación de trabajo entre el
Participante y Halyard Health, Inc., ya que el Participante participa en el Plan
en un marco totalmente comercial y su único Patrón lo es                     ,
con domicilio en                     . Derivado de lo anterior, el Participante
expresamente reconoce que el Plan y los beneficios que pudieran derivar de la
participación en el Plan no establecen derecho alguno entre el Participante y el
Patrón,                     y no forma parte de las condiciones de trabajo y/o
las prestaciones otorgadas por                     y que cualquier modificación
al Plan o su terminación no constituye un cambio o impedimento de los términos y
condiciones de la relación de trabajo del Participante.

Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Halyard Health, Inc. por lo tanto,
Halyard Health, Inc.se reserva el absoluto derecho de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.

Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Halyard Health, Inc. por cualquier
compensación o daño en relación con las disposiciones del Plan o de los
beneficios derivados del Plan y por lo tanto, el Participante otorga el más
amplio finiquito que en derecho proceda a Halyard Health, Inc., sus afiliadas,
subsidiarias, oficinas de representación, sus accionistas, funcionarios, agentes
o representantes legales en relación con cualquier demanda que pudiera surgir.

 

Page 39 of 41



--------------------------------------------------------------------------------

SINGAPORE

Securities Law Information

The Award is being made pursuant to the “Qualifying Person” exemption” under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the Award is
subject to section 257 of the SFA and the Participant will not be able to make
(i) any subsequent sale of the shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of the shares of Common Stock subject to the Award
in Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.

Director Notification Obligation

If the Participant is a director, associate director or shadow director of the
Corporation’s Singapore Affiliate, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Corporation’s Singapore Affiliate in
writing when the Participant receives an interest (e.g., an Award or shares) in
the Corporation or any Affiliate. In addition, the Participant must notify the
Corporation’s Singapore Affiliate when he or she sells shares of the Corporation
or of any Affiliate (including when the Participant sells shares issued upon
vesting and settlement of the Award). These notifications must be made within
two business days of acquiring or disposing of any interest in the Corporation
or any Affiliate. In addition, a notification of the Participant’s interests in
the Corporation or any Affiliate must be made within two business days of
becoming a director.

SOUTH AFRICA

Tax Acknowledgment

By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon vesting of the Award. If the Participant fails
to advise the Employer of the gain realized upon vesting, the Participant may be
liable for a fine. The Participant will be responsible for paying any difference
between the actual tax liability and the amount withheld.

Exchange Control Information

To participate in the Plan, the Participant must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.

Because the Exchange Control Regulations change frequently and without notice,
the Participant understands that he or she should consult a legal advisor prior
to the acquisition or sale of shares under the Plan to ensure compliance with
current regulations. The Participant understands that it is his or her
responsibility to comply with South African exchange control laws, and neither
the Corporation nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

 

Page 40 of 41



--------------------------------------------------------------------------------

SWEDEN

There are no country-specific provisions

THAILAND

Exchange Control Information

If the proceeds from the sale of shares of Common Stock or the receipt of
dividends paid on such shares are equal to or greater than US$50,000 in a single
transaction, the Participant must repatriate all cash proceeds to Thailand
immediately following the receipt of the cash proceeds and then either convert
such proceeds to Thai Baht or deposit the proceeds into a foreign currency
account opened with a commercial bank in Thailand within 360 days of
repatriation. In addition, the Participant must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
the Participant fails to comply with these obligations, the Participant may be
subject to penalties assessed by the Bank of Thailand.

The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.

UNITED KINGDOM

Tax Acknowledgment

The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:

If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable. Notwithstanding the foregoing, if the Participant is an officer
or executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Participant. In the event that the Participant is an
officer or director, as defined above, and income tax is not collected from or
paid by the Participant by the Due Date, the amount of any uncollected income
tax may constitute a benefit to the Participant on which additional income tax
and National Insurance Contributions may be payable. The Participant
acknowledges that the Participant ultimately will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Corporation or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which the Corporation and/or the Employer may recover from the
Participant at any time thereafter by any of the means referred to in the
Acknowledgement of Conditions section of the Award Agreement.

 

Page 41 of 41